
	

115 HR 4270 RH: Monetary Policy Transparency and Accountability Act of 2017
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 500
		115th CONGRESS2d Session
		H. R. 4270
		[Report No. 115–652]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2017
			Mr. Barr introduced the following bill; which was referred to the Committee on Financial Services
		
		April 25, 2018Additional sponsors: Mrs. Wagner, Mr. Huizenga, Mr. Rokita, Mr. Pittenger, and Mr. Budd
			April 25, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Federal Reserve Act to ensure transparency in the conduct of monetary policy, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Monetary Policy Transparency and Accountability Act of 2017. 2.Monetary policy transparency and accountabilitySection 12A of the Federal Reserve Act (12 U.S.C. 263) is amended—
 (1)by redesignating subsections (b) and (c) as subsections (d) and (e), respectively; and (2)by inserting after subsection (a) the following new subsections:
				
					(b)Policy transparency
						(1)Monetary policy strategy
 (A)In generalThe Committee shall annually establish exactly 1 monetary policy strategy, which shall serve as a non-technical public communication of the Committee’s consensus expectation for the conduct of monetary policy during that calendar year.
 (B)RequirementsEach monetary policy strategy of the Committee shall include the following: (i)A plain English description of how the Committee would adjust each of the following monetary policy instruments in reaction to changes in a small and well-defined set of publicly available economic indicators:
 (I)Short-term interest rate targets established by the Committee. (II)Open-market operations authorized under section 14.
 (III)Earnings on balances maintained at a Federal reserve bank by or on behalf of a depository institution under section 19(b)(12).
 (ii)An identification of 1 monetary policy instrument from the list in clause (i) that the Committee expects to use as the primary instrument for implementing the monetary policy strategy described under subparagraph (A).
 (2)Reference monetary policy rulesIn addition to the monetary policy strategy required under paragraph (1), the Committee shall annually adopt at least 1 and not more than 3 reference monetary policy rules, each of which shall mathematically express how the primary monetary policy instrument identified under paragraph (1)(B)(ii) reacts to changes in a small and well-defined set of publicly available economic indicators.
 (3)DeviationsNothing in this subsection shall be construed to prevent the Committee from setting short-term interest rate targets, conducting open-market operations, or paying earnings on balances pursuant to section 19(b)(12) in a manner that deviates from a monetary policy strategy or any reference monetary policy rules established under this subsection.
 (c)Testimony and reports of the ChairmanThe Chairman shall, concurrent with each semi-annual hearing required under section 2B, submit a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Banking and Financial Services of the House of Representatives, containing—
 (1)a statement as to whether the monetary policy strategy established under subsection (b)(1) qualitatively differs from any of the reference monetary policy rules required under subsection (b)(2) and, if applicable, a full and non-technical explanation of any such difference;
 (2)a statement as to whether the Committee’s conduct of monetary policy since the previous report quantitatively differs from any reference monetary policy rule and, if applicable, a full and non-technical explanation of any such differences; and
 (3)a description of— (A)the circumstances under which the Committee’s monetary policy strategy may be amended from year to year; and
 (B)a full and non-technical explanation of any such actual amendment..   April 25, 2018 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 